       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION

JOHN DOE, and all others similarly situated,      Civil No.      3:20-cv-00005

               Plaintiffs,
                                                       DEFENDANT BARNSTORMERS
        vs.                                              BASKETBALL, INC. D/B/A
                                                     BARNSTORMERS BASKETBALL OF
GREGORY SCOTT STEPEHEN,                              IOWA’S ANSWER TO PLAINTIFF’S
BARNSTORMERS BASKETBALL, INC.                        THIRD AMENDED CLASS ACTION,
d/b/a BARNSTORMERS BASKETBALL OF                     PETITION AT LAW, AFFIRMATIVE
IOWA, and AMATEUR ATHLETIC UNION                      DEFENSES AND JURY DEMAND
OF THE UNITED STATES, INC., and
ADIDAS AMERICA, INC.,

               Defendants.


        COMES NOW the Defendant, Barnstormers Basketball, Inc. d/b/a Barnstormers

Basketball of Iowa (“BBI”), by and through its attorneys, Betty, Neuman & McMahon, P.L.C.,

and for its Answer to Plaintiffs’ Third Amended Class Action and Petition at Law, states as

follows:

                                       INTRODUCTION

        1.     No answer is required to the introduction, but to the extent an answer is necessary

each and every allegation is denied.

                                   NATURE OF THE CASE

        2.     BBI denies the allegations contained in ¶ 2, which are the Plaintiffs’ opinions and

not facts.

        3.     BBI denies the allegations contained in ¶ 3, which are the Plaintiffs’ opinions and

not facts.




                                               [1]
         Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 2 of 16




         4.     BBI denies the allegations contained in ¶ 4, which are the Plaintiffs’ opinions and

not facts.

         5.     BBI admits Stephen was a coach, and denies all other allegations in ¶ 5.

         6.     BBI denies the allegations contained in ¶ 6 for lack of knowledge.

         7.     The criminal charges speak for themselves, BBI denies the allegations contained

in ¶ 7 to the extent they are factually incorrect.

         8.     The criminal charges speak for themselves, BBI denies the allegations contained

in ¶ 8 to the extent they are factually incorrect.

         9.     The criminal charges speak for themselves, BBI denies the allegations contained

in ¶ 9 to the extent they are factually incorrect.

         10.    The criminal charges speak for themselves, BBI denies the allegations contained

in ¶ 10 to the extent they are factually incorrect.

         11.    The criminal charges speak for themselves, BBI denies the allegations contained

in ¶ 11 to the extent they are factually incorrect.

         12.    BBI denies the allegations contained in ¶ 12.

         13.    BBI denies the allegation contained in ¶ 13, which state legal conclusions and not

facts.

         14.    BBI denies the allegation contained in ¶ 14.

         15.    BBI denies the allegation contained in ¶ 15.

         16.    The allegations in ¶ 16 are against AAU so no answer is made; to the extent the

allegations of ¶ 16 are against BBI, BBI denies each and every allegation therein.

         17.    The allegations in ¶ 17 are against AAU so no answer is made; to the extent the

allegations of ¶ 17 are against BBI, BBI denies each and every allegation therein.




                                                     [2]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 3 of 16




           18.    The allegations in ¶ 18 are against Adidas so no answer is made; to the extent the

allegations of ¶ 18 are against BBI, BBI denies each and every allegation therein.

           19.   The allegations in ¶ 19 are against Adidas so no answer is made; to the extent the

allegations of ¶ 19 are against BBI, BBI denies each and every allegation therein.

           20.   The allegations in ¶ 20 are against Adidas so no answer is made; to the extent the

allegations of ¶ 20 are against BBI, BBI denies each and every allegation therein.

                                             PARTIES

           21.   BBI denies the allegations contained in ¶ 21 for lack of knowledge.

           22.   BBI admits Stephen was a coach, but denies all other allegations in ¶ 22.

           23.   BBI admits the allegations contained in ¶ 23.

           24.   BBI denies the allegations contained in ¶ 24 for lack of knowledge.

           25.   BBI denies the allegations contained in ¶ 25 for lack of knowledge.

                                   JURISDICTION & VENUE

           26.   BBI denies the allegations contained in ¶ 26.

           27.   BBI denies the allegations contained in ¶ 27.

                                              FACTS

BBI

           28.   BBI admits it is an Iowa non-profit organization, but denies all other allegations

in ¶ 28.

           29.   BBI admits that its website lists the success of the organization on its website.

BBI denies all other allegations contained in ¶ 29.

           30.   BBI admits that it has success in placing student-athletes in collegiate basketball

programs of all levels but denies all other allegations in ¶ 30.




                                                 [3]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 4 of 16




       31.      BBI admits it is a member of AAU, but denies all other allegations in ¶ 31.

       32.      BBI admits the quoted portion of ¶ 32 appears on its website.

       33.      BBI admits that it fields basketball teams but denies the characterization of those

teams as alleged in ¶ 33.

       34.      BBI admits the allegation contained in ¶ 34.

       35.      BBI admits the allegation contained in ¶ 35.

       36.      BBI admits it is sponsored by Adidas, and the only Iowa program to participate in

the Adidas Uprising “Gauntlet,” but denies the remaining allegations contained in ¶ 36 for lack

of knowledge.

       37.      BBI denies the allegations contained in ¶ 37 for lack of knowledge.

       38.      BBI denies the allegations contained in ¶ 38 for lack of knowledge.

       39.      BBI admits that it has success in placing student-athletes in collegiate basketball

programs of all levels but denies all other allegations in ¶ 39.

       40.      BBI admits the allegations contained in ¶ 40.

       41.      BBI denies the allegations contained in ¶41 for lack of knowledge.

       42.      BBI admits that Gregory Stephen was a coach, but denies all other allegations in ¶

42.

       43.      BBI denies the allegations contained in ¶ 43.

       44.      BBI denies the allegations contained in ¶ 44.

       45.      BBI denies the allegations contained in ¶ 45.

       46.      BBI denies the allegations contained in ¶ 46.

       47.      BBI denies the allegations contained in ¶ 47 for lack of knowledge.

       48.      BBI denies the allegation contained in ¶ 48.




                                                 [4]
        Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 5 of 16




         49.   BBI denies the allegation contained in ¶ 49.

         50.   BBI denies the allegations contained in ¶ 50, as it misstates the statements made

 by Jamie Johnson.

         51.   BBI denies the allegation contained in ¶ 51.

         52.   BBI denies the allegation contained in ¶ 52.

         53.   BBI denies the allegations contained in ¶53.

 AAU

         54.   BBI denies the allegations contained in ¶ 54 for lack of knowledge.

         55.   BBI denies the allegations contained in ¶ 55 for lack of knowledge.

         56.   BBI denies the allegations contained in ¶ 56 for lack of knowledge.

         57.   BBI denies the allegations contained in ¶ 57 for lack of knowledge.

         58.   BBI denies the allegations contained in ¶ 58 for lack of knowledge.

         59.   BBI denies the allegations contained in ¶ 59 for lack of knowledge.

         60.   BBI denies the allegation contained in ¶ 60, which states legal conclusions and

not facts.

         61.   BBI denies the allegation contained in ¶ 61, which states legal conclusions and

not facts.

         62.   BBI denies the allegation contained in ¶ 62, which states legal conclusions and

not facts.

         63.   BBI denies the allegations contained in ¶ 63 for lack of knowledge.

         64.   BBI denies the allegations contained in ¶ 64 for lack of knowledge.

         65.   BBI denies the allegations contained in ¶ 65 for lack of knowledge.

         66.   BBI denies the allegations contained in ¶ 66 for lack of knowledge.




                                               [5]
        Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 6 of 16




            67.   BBI denies the allegation contained in ¶ 67, which states legal conclusions and

not facts.

            68.   BBI denies the allegation contained in ¶ 68, which states legal conclusions and

not facts.

            69.   BBI denies the allegation contained in ¶ 69, which states legal conclusions and

not facts.

            70.   BBI denies the allegations contained in ¶ 70.

            71.   BBI denies the allegations contained in ¶ 71 for lack of knowledge.

            72.   BBI denies the allegations contained in ¶ 72 for lack of knowledge.

 ADIDAS

            73.   BBI denies the allegations contained in ¶ 73 for lack of knowledge.

            74.   BBI admits there was a sponsorship agreement with Adidas, but denies all other

 allegations in ¶ 74 for lack of knowledge.

            75.   BBI admits there was an agreement with Adidas, but denies all other allegations

 in ¶ 75.

            76.   BBI denies the allegations contained in ¶ 76 for lack of knowledge.

            77.   BBI denies the allegations contained in ¶ 77 for lack of knowledge.

            78.   BBI denies the allegations contained in ¶ 78 for lack of knowledge.

            79.   BBI denies the allegations contained in ¶ 79 for lack of knowledge.

            80.   BBI denies the allegations contained in ¶ 80 for lack of knowledge.

            81.   BBI admits they received equipment from Adidas, but denies the other allegations

 in ¶ 81.

            82.   BBI denies the allegations contained in ¶ 82 for lack of knowledge.




                                                  [6]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 7 of 16




        83.      BBI denies the allegations contained in ¶ 83 for lack of knowledge.

        84.      BBI denies the allegations contained in ¶ 84 for lack of knowledge.

        85.      BBI denies the allegations contained in ¶ 85 for lack of knowledge.

        86.      BBI denies the allegations contained in ¶ 86 for lack of knowledge.

        87.      BBI denies the allegations contained in ¶ 87 for lack of knowledge.

        88.      BBI denies the allegations contained in ¶ 88 for lack of knowledge.

        89.      BBI denies the allegations contained in ¶ 89 for lack of knowledge.

        90.      BBI denies the allegations contained in ¶ 90 for lack of knowledge.

        91.      BBI denies the allegations contained in ¶ 91 for lack of knowledge.

        92.      BBI denies the allegations contained in ¶ 92 for lack of knowledge.

        93.      BBI denies the allegations contained in ¶ 93 for lack of knowledge.

        94.      BBI denies the allegation contained in ¶ 94, which states legal conclusions and

not facts.

        95.      BBI denies the allegation contained in ¶ 95, which states legal conclusions and

not facts.

        96.      BBI denies the allegation contained in ¶ 96, which states legal conclusions and

not facts.

        97.      BBI denies the allegations contained in ¶ 97, which are the Plaintiffs’ opinions

and not facts.

GREGORY SCOTT STEPHEN

        98.      BBI denies the allegations contained in ¶ 98 for lack of knowledge.

        99.      BBI denies the allegations contained in ¶ 99 for lack of knowledge.

        100.     BBI denies the allegations contained in ¶ 100.




                                                 [7]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 8 of 16




       101.    BBI admits Stephen was a coach, but denies all other allegations in ¶ 101.

       102.    BBI admits the allegations contained in ¶ 102.

       103.    BBI admits Stephen along with other members of BBI performed administrative

duties, but denies all other allegations in ¶ 103.

       104.    BBI denies the allegations contained in ¶ 104.

       105.    BBI denies the allegations contained in ¶ 105.

       106.    BBI denies the allegations contained in ¶ 106.

       107.    BBI denies the allegations contained in ¶ 107 for lack of knowledge.

       108.    BBI denies the allegations contained in ¶ 108 for lack of knowledge.

       109.    BBI denies the allegations contained in ¶ 109 for lack of knowledge.

       110.    BBI denies the allegations contained in ¶ 110 for lack of knowledge.

       111.    BBI denies the allegations contained in ¶ 111 for lack of knowledge.

Investigation & Arrest of Defendant Gregory Scott Stephen

       112.    BBI denies the allegations contained in ¶ 112 for lack of knowledge.

       113.    BBI denies the allegations contained in ¶ 113 for lack of knowledge.

       114.    BBI denies the allegations contained in ¶ 114 for lack of knowledge.

       115.    BBI denies the allegations contained in ¶ 115 for lack of knowledge.

       116.    BBI denies the allegations contained in ¶ 116 for lack of knowledge.

       117.    BBI denies the allegations contained in ¶ 117 for lack of knowledge.

       118.    BBI denies the allegations contained in ¶ 118 for lack of knowledge.

       119.    BBI denies the allegations contained in ¶ 119 for lack of knowledge.

       120.    BBI denies the allegations contained in ¶ 120 for lack of knowledge.

       121.    BBI denies the allegations contained in ¶ 121 for lack of knowledge.




                                                     [8]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 9 of 16




       122.    BBI denies the allegations contained in ¶ 122 for lack of knowledge.

       123.    BBI denies the allegations contained in ¶ 123 for lack of knowledge.

       124.    BBI denies the allegations contained in ¶ 124 for lack of knowledge.

       125.    BBI denies the allegations contained in ¶ 125 for lack of knowledge.

       126.    BBI denies the allegations contained in ¶ 126 for lack of knowledge.

       127.    BBI denies the allegations contained in ¶ 127 for lack of knowledge.

       128.    BBI denies the allegations contained in ¶ 128 for lack of knowledge.

       129.    BBI denies the allegations contained in ¶ 129 for lack of knowledge.

Indictment and Plea Agreement

       130.    The criminal charges speak for themselves, BBI denies the ¶ 130 to the extent

they are factually incorrect.

       131.    The criminal charges speak for themselves, BBI denies the ¶ 131 to the extent

they are factually incorrect.

       132.    The criminal charges speak for themselves, BBI denies the ¶ 132 to the extent

they are factually incorrect.

       133.    The criminal charges speak for themselves, BBI denies the ¶ 133 to the extent

they are factually incorrect.

       134.    The criminal charges speak for themselves, BBI denies the ¶ 134 to the extent

they are factually incorrect.

       135.    BBI denies the allegations contained in ¶ 135 for lack of knowledge.

       136.    BBI denies the allegations contained in ¶ 136 for lack of knowledge.

       137.    BBI denies the allegations contained in ¶ 137 for lack of knowledge.

       138.    BBI denies the allegations contained in ¶ 138 for lack of knowledge.




                                              [9]
      Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 10 of 16




       139.    BBI denies the allegations contained in ¶ 139 for lack of knowledge.

       140.    BBI denies the allegations contained in ¶ 140 for lack of knowledge.

       141.    BBI denies the allegations contained in ¶ 141 for lack of knowledge.

       142.    BBI denies the allegations contained in ¶ 142 for lack of knowledge.

       143.    BBI denies the allegations contained in ¶ 143 for lack of knowledge.

       144.    BBI denies the allegations contained in ¶ 144 for lack of knowledge.

       145.    BBI denies the allegations contained in ¶ 145 for lack of knowledge.

       146.    BBI denies the allegations contained in ¶ 146 for lack of knowledge.

       147.    BBI denies the allegations contained in ¶ 147 for lack of knowledge.

       148.    BBI denies the allegations contained in ¶ 148 for lack of knowledge.

       149.    BBI denies the allegations contained in ¶ 149 for lack of knowledge.

       150.    BBI denies the allegations contained in ¶ 150 for lack of knowledge.

       151.    BBI denies the allegations contained in ¶ 151 for lack of knowledge.

       152.    BBI denies the allegations contained in ¶ 152 for lack of knowledge.

       153.    BBI denies the allegations contained in ¶ 153 for lack of knowledge.

       154.    BBI denies the allegations contained in ¶ 154 for lack of knowledge.

       155.    BBI denies the allegations contained in ¶ 155 for lack of knowledge.

       156.    BBI denies the allegations contained in ¶ 156 for lack of knowledge.

       157.    BBI denies the allegations contained in ¶ 157 for lack of knowledge.

       158.    The criminal charges speak for themselves, BBI denies the ¶ 158 to the extent

they are factually incorrect.

       159.    BBI denies the allegations contained in ¶ 159 for lack of knowledge.

       160.    BBI denies the allegations contained in ¶ 160 for lack of knowledge.




                                              [10]
      Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 11 of 16




Plaintiff Doe

       161.     BBI denies the allegations contained in ¶ 161 for lack of knowledge.

       162.     BBI denies the allegations contained in ¶ 162 for lack of knowledge.

       163.     BBI denies the allegations contained in ¶ 163 for lack of knowledge.

       164.     BBI denies the allegations contained in ¶ 164 for lack of knowledge.

       165.     BBI denies the allegations contained in ¶ 165 for lack of knowledge.

       166.     BBI denies the allegations contained in ¶ 166 for lack of knowledge.

       167.     BBI denies the allegations contained in ¶ 167 for lack of knowledge.

       168.     BBI denies the allegations contained in ¶ 168 for lack of knowledge.

       169.     BBI denies the allegations contained in ¶ 169 for lack of knowledge.

       170.     BBI denies the allegations contained in ¶ 170 for lack of knowledge.

       171.     BBI denies the allegations contained in ¶ 171 for lack of knowledge.

       172.     BBI denies the allegations contained in ¶ 172 for lack of knowledge.

       173.     BBI denies the allegations contained in ¶ 173 for lack of knowledge.

                                     CLASS ALLEGATION

       174.     BBI admits the Plaintiffs bring this action pursuant to Iowa Rule of Civil

Procedure 1.261, but denies the class definition in ¶ 174 for lack of knowledge.

       175.     BBI denies the allegations contained in ¶ 175 for lack of knowledge.

       176.     BBI denies the allegations contained in ¶ 176 for lack of knowledge.

       177.     BBI denies the allegations contained in ¶ 177.

       178.     BBI denies the allegations contained in ¶ 178, including subparagraphs A through

F.

       179.     BBI denies the allegations contained in ¶ 179.




                                               [11]
      Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 12 of 16




          180.   BBI denies the allegations contained in ¶ 180.

                          COUNT I: INTRUSION UPON SECLUSION
                                   Gregory Scott Stephen

          181–184. Defendant BBI makes no response to Count I of Plaintiffs’ Petition as said

Count is not directed at this Defendant. However, to the extent that said Count could be

construed to apply to this Defendant, BBI denies each and every allegation herein.

                                   COUNT II: NEGLIGENCE
                                     Gregory Scott Stephen

          185–189. Defendant BBI makes no response to Count II of Plaintiffs’ Petition as said

Count is not directed at this Defendant. However, to the extent that said Count could be

construed to apply to this Defendant, BBI denies each and every allegation herein.

           COUNT III: NEGLIGENT HIRING, SUPERVISION, AND RETENTION
            Barnstormers Basketball, Inc. d/b/a Barnstormers Basketball of Iowa

          190.   Defendant BBI restates and re-alleges its answers to ¶¶ 1–189 as if fully set forth

herein.

          191.   BBI denies the allegations contained in ¶ 191.

          192.   BBI denies the allegations contained in ¶ 192.

          193.   BBI denies the allegations contained in ¶ 193.

          194.   BBI denies the allegations contained in ¶ 194.

          195.   BBI denies the allegations contained in ¶ 195.

          196.   BBI denies the allegations contained in ¶ 196.

          197.   BBI denies the allegations contained in ¶ 197.

          198.   BBI denies the allegations contained in ¶ 198.

          199.   BBI denies the allegations contained in ¶ 199.

          200.   BBI denies the allegations contained in ¶ 200.



                                                [12]
          Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 13 of 16




          WHEREFORE, the Defendant, Barnstormers Basketball, Inc. d/b/a Barnstormers

Basketball of Iowa, respectfully requests that the Court dismiss the above-captioned cause of

action with costs assessed to Plaintiffs and for such other and further relief as the Court deems

necessary and just.

                                COUNT IV: NEGLIGENCE
              Barnstormers Basketball, Inc. d/b/a Barnstormers Basketball of Iowa

          201.   Defendant BBI restates and re-alleges its answers to ¶¶ 1–200 as if fully set forth

herein.

          202.   BBI denies the allegations contained in ¶ 202.

          203.   BBI denies the allegations contained in ¶ 203.

          204.   BBI denies the allegations contained in ¶ 204.

          205.   BBI denies the allegations contained in ¶ 205.

          206.   BBI denies the allegations contained in ¶ 206.

          207.   BBI denies the allegations contained in ¶207.

          208.   BBI denies the allegations contained in ¶ 208.

          209.   BBI denies the allegations contained in ¶ 209.

          WHEREFORE, the Defendant, Barnstormers Basketball, Inc. d/b/a Barnstormers

Basketball of Iowa, respectfully requests that the Court dismiss the above-captioned cause of

action with costs assessed to Plaintiffs and for such other and further relief as the Court deems

necessary and just.




                                                [13]
       Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 14 of 16




                                   COUNT V: NEGLIGENCE
                          Amateur Athletic Union of the United States, Inc.

        210–224. Defendant BBI makes no response to Count V of Plaintiffs’ Petition as said

Count is not directed at this Defendant. However, to the extent that said Count could be

construed to apply to this Defendant, BBI denies each and every allegation herein.

                                       COUNT VI: NEGLIGENCE
                                           Adidas Group

        225–237. Defendant BBI makes no response to Count VI of Plaintiffs’ Petition as said

Count is not directed at this Defendant. However, to the extent that said Count could be

construed to apply to this Defendant, BBI denies each and every allegation herein.

                                  AFFIRMATIVE DEFENSES

        1.      The Plaintiffs have not satisfied the requirements of Iowa Civil Procedure

1.262(1).

        2.      The Plaintiffs are unable to demonstrate that class certification would fairly and

efficiently adjudicate the controversy.

        3.      The Plaintiffs have not shown John Doe will fairly and adequately protect the

interests of the class.

        4.      The Plaintiffs have filed their Petition in an improper venue.

        5.      Iowa Code Chapter 668 should be applied to any potential claim of negligence.

        6.      BBI denies that Gregory Scott Stephen was an employee, but to the extent there is

any finding that he was an employee, all acts were committed outside the scope of any alleged

employment.

        7.      Any damages claimed were due to the sole proximate cause of Stephen and not

action or lack of action by the BBI.




                                                [14]
      Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 15 of 16




                                       JURY DEMAND

       COMES NOW the Defendant, Barnstormers Basketball, Inc. d/b/a Barnstormers

Basketball of Iowa, by and through its attorneys, Betty, Neuman & McMahon, P.L.C., and

hereby demands a trial by jury in the above-captioned cause of action.

                                            BETTY, NEUMAN & McMAHON, P.L.C.


                                            By:      /s/ Martha L. Shaff
                                                     Martha L. Shaff             #AT0007215


                                            By:      /s/ Brandon W. Lobberecht
                                                     Brandon W. Lobberecht       #AT0011918

                                            By:      /s/ Michael S. McLeran
                                                     Michael S. McLeran          #AT0013445
                                                          th
                                            1900 East 54 Street
                                            Davenport, IA 52807-2708
                                            T: 563-326-4491
                                            F: 563-326-4498
                                            E: mls@bettylawfirm.com
                                               bwl@bettylawfirm.com
                                               msm@bettylawfirm.com

                                            ATTORNEYS FOR DEFENDANT,
                                            BARNSTORMERS BASKETBALL, INC. d/b/a
                                            BARNSTORMERS BASKETBALL OF IOWA




                                              [15]
      Case 3:20-cv-00005-JAJ-CFB Document 8 Filed 01/22/20 Page 16 of 16




               CERTIFICATE OF SERVICE FOR ELECTRONIC FILINGS

       I hereby certify that on      January 22, 2020                      , I electronically filed

the foregoing document with the Clerk of Court using the ECF system and a true copy of the

foregoing was served either electronically or by U.S. First Class Mail upon the following:

Guy R. Cook                                       Jeffrey L. Goodman
Adam D. Zenor                                     Nicole L. Keller
Michael C. Kuehner                                Goodman Law, P.C.
Michael D. Currie                                 1501 W. 42nd Street, Suite 300
Grefe & Sidney, P.L.C.                            West Des Moines, IA 50266
500 E. Court Ave., Suite 200                      T: 515-267-8600
Des Moines, IA 50309                              F: 515-224-2075
T: 515-245-4300                                   E: jeff@golawpc.com
F: 515-245-4452                                   ATTORNEYS FOR DEFENDANT,
E: gcook@grefesidney.com                          AMATEUR ATHLETIC UNION OF
   azenor@grefesidney.com                         THE UNITED STATES, INC.
   mkuehner@grefesidney.com
   mcurrie@grefesidney.com
ATTORNEYS FOR PLAINTIFFS

Connie Alt                                Matthew A. Levin (Pro Hac Vice)
Dana L. Oxley                             Stanton R. Gallegos (Pro Hac Vice)
Shuttleworth & Ingersoll, P.L.C.          Markowitz Herbold P.C.
      rd
115 3 Street SE, #500                     1455 SW Broadway, Suite 900
Cedar Rapids, IA 52401                    Portland, OR 97201
T: 319-365-9461                           T: 503-295-3085
F: 319-365-8443                           F: 503-323-9105
E: cma@shuttleworthlaw.com                E: stantongallegos@markowitzherbold.com
   dlo@shuttleworthlaw.com                   mattlevin@markowitzherbold.com
                           ATTORNEYS FOR ADIDAS AMERICA, INC.



                                                          /s/ Martha L. Shaff




                                              [16]
